Citation Nr: 1341315	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to January 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the petition to reopen a claim of service connection for anxiety neurosis.

Although the RO determined that the Veteran did not submit new and material evidence sufficient to reopen his claim, the Board must determine on its own whether new and material evidence has been submitted to reopen the claims. Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDINGS OF FACT

1.  The claim for service connection for anxiety neurosis was denied by the RO in a rating decision in September 1978; the Veteran was notified of his appellate rights and he did not appeal; the September 1978 rating action is the last final denial as to this issue on any basis prior to the present attempt to reopen the claim.

2. The evidence received since the September 1978 RO decision is new, but not material, as it does not raise a reasonable possibility of substantiating the underlying claim for service connection for an acquired psychiatric disorder.






CONCLUSIONS OF LAW

1. The September 1978 rating decision denying the Veteran's claim of entitlement to service connection for anxiety neurosis is the last final disallowance of that claim. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2013).

2.  New and material evidence was not received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duties to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Under the VCAA, VA must assist a claimant when he or she files a complete, or substantially complete, claim for benefits. This assistance involves notifying claimants of evidence that is necessary, or would be of assistance, in substantiating their claims; evidence the claimant or VA is to provide; and notice that, if service connection is awarded, a disability rating and an effective date for the award of benefits will be assigned. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). VA should provide this notice prior to the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen based on new and material evidence, VA must also inform a claimant of the elements of the claim, the definition of new and material evidence, the basis of the prior denial, and the evidence necessary to substantiate the claim. Kent v. Nicholson, 20 Vet. App. 1, 8-10 (2006). 

In this case, VA provided the Veteran notice in February 2010, prior to the initial adjudication of his claim in May 2010. The letter explained what new and material evidence was and informed him of the basis for his prior denial; the evidence necessary to substantiate the prior claim; the evidence VA is responsible for obtaining; and how VA determines a disability rating and effective date. Although the letter erroneously stated that a 1974 rating decision, rather than the September 1978 rating decision, was the last prior final denial of this claim, the Board finds this error nonprejudicial. There is no indication that the error influenced the Veteran's submission of evidence or otherwise prejudiced his claim. See Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that whether prejudice exists must be determined on a case-by-case basis). Further, aside from the erroneous date, the content of the notice letter fully complies with the requirements of 38 U.S.C.A. section 5103(a), 38 C.F.R. section 3.159(b), and Kent regarding VA's duty to notify; therefore, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records. The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file. The Veteran has not identified any evidence aside from what is already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, even though a VA examination is not required in a claim to reopen based on new and material evidence, VA provided the Veteran a medical examination and opinion in May 2010 addressing whether the Veteran had a current diagnosis of a psychiatric disorder, and if so, whether it was linked to his active service.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds no further action is needed to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).

A claim that is decided by an RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new or material evidence is presented. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103-04 (2013). If new and material evidence is received prior to the expiration of the appeal period or, if a timely appeal was filed, prior to the appellate decision by the Board, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b); see 38 C.F.R. § 20.302 (establishing that the appeal period from a rating decision is one year after notice of the initial denial was issued, or 60 days after notice of the Statement of the Case is issued, whichever is longer). Under such circumstances, the denial is not final, and the claim remains pending. Therefore, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim. See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Evidence is new if it was not previously submitted to agency decision-makers and it is material if, by itself or in consideration with prior record evidence, it relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). New and material evidence cannot be cumulative or redundant of the evidence that was of record at the time of the claim's prior final denial and it must raise a reasonable possibility of substantiating the claim. Id. The threshold for reopening a claim is low and does not require the claimant to present new and material evidence regarding each unproved element of the prior claim. Shade v. Shinseki, 24 Vet. App. 110, 118-119 (2010). The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Veteran filed an initial claim of entitlement to service connection for a nervous condition in December 1973 and the RO denied this claim in April 1974. The Veteran appealed the decision to the Board and in January 1976 the Board  denied the claim.  Between August 1976 and September 1978, the Veteran submitted additional evidence and the RO issued several additional rating decisions denying the petition to reopen.  

In September 1978, the RO denied the petition to reopen. The rationale is scant, but it appears that the claim was denied based on inconsistent information regarding the schizophrenia diagnosis and a lack of connection between the psychiatric disability and service. The Veteran did not appeal the September 1978 decision and it became final. 38 C.F.R. § 3.156(b). Therefore, the Board considers evidence submitted from September 16, 1978, to the present. See Evans v. Brown, 9 Vet. App. 273, 287 (1996) (holding that, when evaluating a new and material evidence claim, the Board will consider only evidence added to the record after the last final denial of the prior claim either on the merits in a prior claim to reopen).  

Relevant medical evidence at the time of the September 1978 rating decision included:  service treatment records (STRs) from February 1957 to December 1958, which revealed that the Veteran had not shown a mental defect or illness upon entry into service; that he reported accidentally injuring his hand and was diagnosed with passive dependency reaction by an Army psychiatrist but found to have no mental or physical defects; and that he was later diagnosed with chronic and moderate passive-dependency reaction, manifested by somatic symptoms under stress, after he reported that the injury had been a suicide attempt.  

The RO considered private treatment records and a statement from a private general practitioner, Dr. S, that in May 1959 the Veteran was diagnosed with standard schizophrenia; a statement from a private general practitioner, Dr. B, that from February to May 1959 the Veteran had nervous pathology and marked anxiety; treatment records and a statement from a private psychologist, Mr. M, that from January 1959 to December 1960 the Veteran exhibited states of anxiety and mental anguish; reports from 1973-1977 from a private psychiatrist, Dr. A, who diagnosed the Veteran with latent schizophrenia and felt it was logical to assume the in-service symptoms were manifestations of his illness; and a 1977 statement from a private psychologist, Dr. C, that the Veteran was diagnosed with chronic schizophrenia with brain damage and manifestations of dangerous neurotic behavior and anxiety. 

The RO considered  a 1974 VA examination report, which revealed that the Veteran was diagnosed by a VA psychiatrist with anxiety and neurosis in an explosive personality. 

Relevant lay evidence of record at the time of the September 1978 rating decision included:  a statement from the Veteran's mother that she had noticed in June 1957 that his personality had changed and that he had told her he wanted to continue in the military but then told her he could not stand military life and was at the point of going insane or hurting himself; a buddy statement from an eyewitness to the hand injury; a statement from the Veteran that he had initially denied that the hand injury was a suicide attempt because he had been afraid of being court-martialed again; a statement from a high school principal that the Veteran had left school when he was 17 and had no record of having a mental or physical disturbance during school; and a statement from a mayor that the Veteran had not exhibited abnormal social behavior prior to enlisting.

Relevant medical evidence received since the September 1978 rating decision includes:  VA outpatient treatment records from October 2006 to March 2010, which reveal that the Veteran sought mental health care treatment in 2009 and was diagnosed in January 2010 with schizophrenia by history, depression, not otherwise specified (NOS), and alcohol dependence in remission; and a May 2010 VA examination report, which reveals that the Veteran was diagnosed with chronic schizophrenia, residual type, and alcohol dependence.  The VA examiner opined that his schizophrenia is not caused by or a result of his military service. Although he was treated by a psychologist from January 1959 to December 1960, he was diagnosed with latent schizophrenia in 1973, 14 years after separation from service; and he did not seek psychiatric care until 2009. 

Relevant lay evidence received since the September 1978 rating decision includes:  the Veteran's statement in his December 2009 complaint that his neuropsychiatric condition started during his active military service; and medical history given by the Veteran in VA treatment records and during the May 2010 VA examination.  

The Board finds the Veteran has not presented new and material evidence sufficient to reopen his claim for service connection for an acquired psychiatric disorder.  

Medical evidence submitted since September 1978 is new, but not material, as it does not relate to an unestablished fact that is necessary to substantiate the Veteran's claim. 38 C.F.R. § 3.156(a). The VA outpatient treatment records are new, but not material, as the only mention of the Veteran being diagnosed with schizophrenia was self-reported, or, by history. A diagnosis of schizophrenia was of record at the time of the September 1978 RO decision.  The May 2010 VA examination report is also new, but not material, as it does not provide medical evidence suggesting that the Veteran was diagnosed with schizophrenia in service; that he had preexisting schizophrenia that was aggravated by his active service; or that there is a nexus between his schizophrenia and his active military service, as the VA examiner opined that it was not caused by or related to his active military service.  

Lay evidence submitted since September 1978 is not new or material.  It is largely redundant and cumulative of evidence of record prior to the September 1978 rating decision. 38 C.F.R. § 3.156(a). The Veteran's statements since the 1978 RO decision generally relate his schizophrenia to service.  He essentially has stated that the psychiatric disorder began in service or within one year after separation from service. These lay statements are no different from the statements he filed in the late 1970s.  This lay evidence is not sufficient to reopen his claim. 

Accordingly, the petition to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is denied as new and material evidence has not been submitted. 






  

ORDER

New and material evidence was not received to reopen the claim of service connection for an acquired psychiatric disorder; the claim is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


